Citation Nr: 1453573	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for an upper back injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal acid reflux (GERD).

4.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2006 by the RO.

In November 2007, the Veteran was scheduled for a hearing with the Board.  The Veteran failed at that time and has not requested rescheduling.  As such, his hearing request is deemed to have been withdrawn. 

The Board remanded the case in February 2009 and September 2011 for further development of the record.  

The issues of entitlement to a total rating by reason of individual unemployability (TDIU) by reason of service-connected disability and an increased rating for the service-connected posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (4).  See September 2013 statement.

The issue of service connection for an upper back injury is being remanded to the AOJ.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of hypertension in service or for several years thereafter. 

2.  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's period of active service.

3.  The Veteran is not shown to have manifested complaints or findings referable to GERD during service or for many years thereafter.

4.  The currently demonstrated GERD is not shown to be due to an event or incident of the Veteran's service.

5.  The Veteran is not shown to have manifested complaints or findings referable to asthma during service or for many years thereafter.

6.  The currently demonstrated asthma is not shown to be due to an event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The Veteran's disability manifested by GERD is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The Veteran's disability manifested by asthma is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2006 and August 2006.  The claim was last adjudicated in September 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

The claims file contains the Veteran's service treatment records, records from the Social Security Administration, as well as post-service reports of VA examination and identified private treatment.

VA has not provided an examination for the Veteran's claimed hypertension and claimed asthma, but none is necessary, as there is no suggestion, via medical records or the Veteran's assertions, that his current hypertension and asthma disorders are related to some event in service.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), there is simply no such indication in the record of such a relationship.  The only evidence of record is that of a current disability.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease (which includes hypertension) is considered to be chronic for VA compensation purposes.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


A.  Hypertension

The Veteran asserts that his hypertension is due to his service.

The records establish that the Veteran served in the Republic of Vietnam.  Thus, based on this service, he is presumed to have been exposed to herbicide agents, including Agent Orange, incident to that service.

However, hypertension is not one of the diseases identified as being related to herbicide exposure for the purpose of receiving VA compensation benefits on a presumptive basis.  See 38 C.F.R. § 3.309(e).  In fact, it has been specifically excluded as such a disease.  Id., Note 3.

The service treatment records are shown to be negative for complaints or findings, referable to hypertension.  The Veteran's service treatment records show a blood pressure reading of 120/64 on the pre-induction examination in April 1968.  On the discharge examination in March 1971, his blood pressure was 120/60.  These are the only blood pressure readings recorded in the service treatment records. 

Hypertension is a chronic disease under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran does not assert, nor does the evidence show, a continuity of symptomatology referable to chronic hypertension beginning in and continuing after service.  Furthermore, the in-service blood pressure readings establish that the Veteran did not have characteristic manifestations of the disease process during service.  Thus, service connection under 38 C.F.R. § 3.303(b) is not applicable.

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

The first evidence of a diagnosis of hypertension was in approximately 2005 and serves to show that hypertension was initially noted many years after the Veteran's period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  

Moreover, there is no evidence that the Veteran's hypertension had its onset in service or otherwise was related to service.  To the extent that the Veteran is competent to describe his symptomatology and identify the date of onset, he has not provided any specific statements to relate the development of the claimed hypertension to his period of active service. 

Moreover, none of the VA or private treatment records indicates a relationship between the claimed hypertension and service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


B.  GERD

The Veteran also asserts that his GERD is due to his period of service.

The service treatment records are shown to be negative for complaints or findings referable to GERD.  An October 1970 record showed that  the Veteran was treated for ascariasis.  On the report of medical examination at discharge in March 1971, clinical evaluation of the abdomen and viscera was normal.

The VA treatment records indicate that the Veteran reported being diagnosed with GERD in connection with private treatment.  The Veteran did not respond to VA's attempts to obtain records related to this treatment.  The VA treatment records contain a diagnosis of GERD in December 2005.

In a December 2013 VA examination report, the examiner opined that GERD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The examiner explained that, during service, the Veteran had an intestinal nematode (roundworm) infection and was treated with no mention of sequelae.  He noted that ascariasis was an intestinal condition and not related to the esophagus.  In this regard, the examiner stated that the Veteran was diagnosed with GERD almost 30 years after the ascariasis infection.  

In this case, the preponderance of the evidence does not service to link the onset of any current GERD to a disease or injury in service.

Neither the Veteran nor his representative has presented or identified any medical evidence or opinion to contradict that provided by the VA examiner (which was based on a review of the medical records, taking the Veteran's history and performing an examination).

The Board finds the VA opinion regarding GERD to be highly probative as the opinion is based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

The examiner considered the nature of the Veteran's disorder, history and relevant longitudinal complaints in proffering his opinion.

The only evidence supporting the Veteran's claim are his general lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


C.  Asthma

The Veteran finally asserts that his asthma is related to his period of service. 

The service treatment records, to include the March 1972 separation examination are negative for complaints or findings referable to asthma.  Upon entry into service, the Veteran's lungs and chest were normal.  Upon separation from service, the Veteran's lungs and chest were noted to be normal.

The post-service treatment records indicate that the Veteran has a diagnosis of asthma. 

A January 2005 VA treatment record showed that the Veteran reported that he was diagnosed with asthma in connection with private treatment.  It was noted that he had been prescribed inhalers in the past.  Continued VA treatment for asthma is shown. 

Significantly, there is no evidence or opinion that establishes a nexus, between the any asthma and an event or incident of the Veteran's period of active service.

The Veteran has not offered any specific argument or contention as to why he believes that service connection for asthma is warranted.  Moreover, none of the VA treatment records or private treatment records indicates a relationship between the Veteran's current asthma and an event or incident of his service. 

For the foregoing reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for hypertension is denied.

Service connection for gastroesophageal acid reflux is denied.

Service connection for asthma is denied.



REMAND

The Veteran's claim of service connection for an upper back disability must be remanded as development previously ordered by the Board has not yet been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although there have been multiple VA opinions, the opinions of record fail to address the Veteran's history of post-service back injuries.  As these injuries happened subsequent to service, but prior to his diagnosis of degenerative joint disease, consideration of such is necessary in a medical opinion addressing the etiology of the back disorder.

On remand, the AOJ should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain any outstanding VA and non-VA treatment records for the claimed upper back disorder. 

The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ then should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of the claimed upper back disorder.  The claims file should be made available to the examiner for review.  Any indicated testing should be performed.   

After reviewing the entire record, and examining the Veteran, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that any upper back disability had its onset during active service or otherwise was related to an event or incident of the service.

A complete rationale for any opinions expressed must be provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


